Filed 11/16/22 Howard v. Solarz CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 MEIGHAN E.E. HOWARD, as                                           B311973
 Trustee, etc.,
                                                                   (Los Angeles County
          Plaintiff and Appellant,                                 Super. Ct. No. 19STCV31821)

                              v.

 M. NEIL SOLARZ et al.,

          Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Monica Bachner, Judge. Affirmed.
      Levinson Arshonsky & Kurtz, Robert A. Levinson and Lori
E. Eropkin for Plaintiff and Appellant.
      Charlston, Revich, Harris & Hoffman, and Tim Harris for
Defendants and Respondents.
               _________________________________
                        INTRODUCTION
       This is an appeal of a judgment after the trial court
sustained a demurrer to the plaintiff’s first amended complaint
as untimely. The court determined that, when the plaintiff
commenced her action in 2019, more than one year had passed
since her causes of action accrued under section 340.6 of the Code
of Civil Procedure1—the limitations period the parties agree
applies.
       We are asked to consider whether the demurrer record
supports such a determination. We find that it does. Some of the
key facts underlying the plaintiff’s claims were alleged in a
complaint against the plaintiff and defendants here in a separate
action in 2017. Other key facts include that the plaintiff was
sued in that action and was unable to easily dispose of it. Under
the circumstances, including the plaintiff’s access to discovery in
the separate action and the fact that she was represented in that
action by independent counsel, there is no room for reasonable
disagreement that plaintiff’s causes of action accrued more than
one year before she sued the defendants. Accordingly, we affirm.
                         BACKGROUND2
       Plaintiff and appellant Meighan Howard is the daughter of
John Leroy Howard, M.D. (Dr. Howard) and Tommie Howard
(Mrs. Howard). She is also the sister of John Cedric Howard.

1    Subsequent undesignated statutory references are to the
Code of Civil Procedure.

2      Because we are reviewing a judgment after a demurrer,
we take the facts from the operative complaint—Meighan’s first
amended complaint dated July 16, 2020—and from matters
properly subject to judicial notice. (Heckart v. A-1 Self Storage,
Inc. (2018) 4 Cal.5th 749, 753–754.)


                                 2
We refer to Meighan and John Cedric by given names for clarity
and not out of disrespect.
      Defendant and respondent Weinstock Manion is a law
corporation and Solarz is an attorney shareholder of Weinstock
Manion. For convenience, we refer to the defendants simply as
“Weinstock” except where the distinction between them is
material. Weinstock provides estate planning services, including
legal and tax advice, for high-wealth individuals.
         A. Meighan Works with Weinstock to Facilitate
            Changes to Her Parents’ Estate Plan
            Benefitting Her
      In 2011, Dr. and Mrs. Howard engaged Weinstock to assist
them in updating their joint estate plan. At the time,
Dr. Howard was 85 years old and Mrs. Howard was 75. This
representation extended at least through 2012 and resulted in,
among other things, the creation of two irrevocable gift trusts
(one funded by Dr. Howard and the other by Mrs. Howard) and
the modification of an existing family trust called the Howard
Family Trust. The gift trusts were used to make irrevocable
inter vivos gifts to Meighan, who was named trustee and sole
beneficiary of each. These gifts were valuable, including a
vacation home and ranch land in Hawaii and more real property
in Pasadena. The effect of the family trust modification was to
disinherit John Cedric and make Meighan the sole beneficiary of
Dr. and Mrs. Howard’s estate (save for “a few specific gifts”
earmarked for others).
      Throughout this process, Meighan interacted with
Weinstock “on behalf of her parents.” But Weinstock also
communicated with Dr. and Mrs. Howard directly, including in
written correspondence, and Dr. and Mrs. Howard personally




                               3
signed the trust instruments effecting the changes that
benefitted Meighan.
      Having come to trust Weinstock through their work for her
parents, Meighan hired Weinstock in 2015 to prepare her own
estate plan.
         B. Dr. Howard Sues Meighan, Her Gift Trusts, and
             Weinstock
      In April 2017, Dr. Howard filed a complaint (the Initial
Howard Complaint) against Meighan, her two gift trusts, and
Weinstock, thereby commencing what we refer to as “Howard v.
Howard.” The Initial Howard Complaint contained a total of 15
counts. According to Meighan, the “essence” of the Initial
Howard Complaint was that “Meighan, [her gift trusts], Solarz,
and Weinstock acted jointly and conspired together to transfer
properties to Meighan without Dr. Howard’s knowledge by
creating irrevocable trusts in which Meighan was the sole
beneficiary and by disinheriting John Cedric from the Howard
Family Trust leading to Meighan ultimately being its sole
beneficiary.”
      In addition to those counts asserted jointly against
Meighan, her gift trusts, and Weinstock, the Initial Howard
Complaint contained three counts against Weinstock only.3

3      We are not bound by Meighan’s characterization of the
Initial Howard Complaint. Meighan requested and obtained
judicial notice of the Initial Howard Complaint and, “where the
allegations in the body of the complaint are contrary to
documents incorporated by reference in it, we treat the
documents as controlling over their characterization in the
pleading.” (Executive Landscape Corp. v. San Vicente Country
Villas IV Assn. (1983) 145 Cal.App.3d 496, 499.) As the trial




                                4
These were for “Legal Malpractice,” “Disgorgement of Legal
Fees,” “Accounting,” and injunctive relief.
      In support of the “Legal Malpractice” count, Dr. Howard
alleged that Weinstock communicated primarily with Meighan,
leaving Dr. Howard in the dark about changes to his estate plan.
He alleged that Meighan established herself as the “primary
contact” with Weinstock for her parents and used this position to
effectuate changes to the Howard Family Trust and creation of
the gift trusts without Dr. Howard’s knowledge or consent.
He further alleged that neither Meighan nor Weinstock “fully
informed [him] of the changes being made to his estate plan, and
[he] was, as a result, not aware of the changes being made.”
He further alleged that he signed the family trust amendment
and gift trust documents “[w]ithout being fully informed of the
provisions of these documents . . . .”
      Dr. Howard also alleged that the benefits Meighan stood to
derive from the transactions created a conflict of interest to which
he did not consent. He alleged that Weinstock failed to obtain
Dr. Howard’s “informed written consent to represent [Meighan’s]
interests upon learning [Meighan] wanted [Dr. and Mrs. Howard]
to transfer several million dollars’ worth of property out of the
[Howard Family Trust] for [Meighan]’s benefit.” He further
alleged that Weinstock “actively favored [Meighan’s] interests . . .
without timely obtaining [Dr. Howard’s] informed written
consent to their concurrent representation of [Meighan] as



court did, we consider the Initial Howard Complaint and other
judicially noticed documents for their existence and content but
not for the truth of the matters asserted therein. (Glaski v. Bank
of America (2013) 218 Cal.App.4th 1079, 1090 (Glaski).)



                                 5
required by Rule 3-310 of the California Rules of Professional
Conduct . . . .”
       Dr. Howard ended up filing a total of three amended
complaints. The first amended complaint (the 1A Howard
Complaint) was filed on June 9, 2017. Most significant to our
analysis, the 1A Howard Complaint carried forward the “Legal
Malpractice” claim against Weinstock substantially as pled in the
Initial Howard Complaint.
       Meighan and Weinstock each engaged their own separate
defense counsel in Howard v. Howard. Meighan engaged
Levinson Arshonsky & Kurtz, LLP (Levinson).4 Through
Levinson, Meighan unsuccessfully demurred to the 1A Howard
Complaint on July 11, 2017.
       Meighan alleges in the FAC that, throughout the Howard
v. Howard proceedings, she and Weinstock each “took the
position that none of [them] had committed any wrongs against
Dr. Howard or the Howard Family Trust and that no conspiracy
as alleged by Dr. Howard existed between Meighan, [her gift


4     Although Meighan does not expressly allege as much in her
FAC, the trial court specifically considered this fact in its ruling
on Weinstock’s demurrer and Meighan does not challenge such
consideration. There would be no merit in any such challenge.
Meighan’s separate counsel is identified on numerous documents
from Howard v. Howard of which the trial court took judicial
notice and courts may take judicial notice of the attorney of
record in another proceeding. (See Lewis v. Purvin (1989) 208
Cal.App.3d 1208, 1218 [“While the face of the cross-complaint
does not reveal that Davis is the attorney of record for the
Lewises in the complaint pending against Purvin, we are entitled
to take judicial notice of this fact under Evidence Code sections
452(d)(1) and 459”].)


                                 6
trusts], and Weinstock. They each testified that Dr. Howard
consented to and instructed . . . Weinstock’s actions with respect
to Dr. Howard’s and Mrs. Howard’s estate plan and that Meighan
acted as a conduit for information to and from her parents and
. . . Weinstock.”
       Dr. Howard filed his third amended complaint (the 3A
Howard Complaint) on September 24, 2018, more than a month
after trial commenced. The 3A Howard Complaint eliminated
multiple counts from prior complaints but carried forward the
“Legal Malpractice” claim against Weinstock substantially as
pled in the Initial Howard Complaint.
       Four days later, on September 28, 2018, the jury rendered
a verdict that Weinstock was liable to Dr. Howard under theories
of “Legal Malpractice,” “Breach of Fiduciary Duty,” and
“Constructive Fraud.” The jury found that Meighan was not
liable to Dr. Howard under any theory of the 3A Howard
Complaint.
          C. Meighan Sues Weinstock
       On September 9, 2019, Meighan, in her individual capacity
and as trustee of her gift trusts, filed a complaint against
Weinstock, thereby commencing the underlying action. The
complaint contains two counts, one for professional negligence
and the other for breach of fiduciary duty.
       Meighan’s professional negligence count alleges that the
various instruments benefitting her were “properly drafted” but
that Weinstock breached their duty to Meighan by “failing to act
as reasonably careful estate planning attorneys” in three
fundamental respects: First, by “representing clients with
conflicting or potentially conflicting interests” without obtaining
“the necessary waivers.” Second, by failing to communicate with



                                 7
Dr. Howard in a manner that “would protect [Meighan] in case of
an attack on the Trusts at a later time.” And third, by “failing to
properly document” Dr. Howard’s intent to modify the Howard
Family Trust and fund Meighan’s gift trusts by some means
beyond obtaining his signature on the instruments, such as
obtaining his signature on another document confirming his
intent, making a third party a witness to such intent, or
videotaping a manifestation of that intent.
      Meighan alleged that these failures caused Dr. Howard to
commence Howard v. Howard against her. She claimed as
damages the legal fees and costs she incurred in defending the
action, estimated in excess of $1.5 million, as well as losses
flowing from temporary asset freezes the Howard v. Howard trial
court imposed.
      Meighan’s breach of fiduciary duty count sought the same
damages on the theory that Weinstock “breached their fiduciary
duties” to her and her gift trusts by “causing Dr. Howard to
commence litigation against [Meighan].” In the absence of such
breach, she alleges, “Dr. Howard would not have commenced
[Howard v. Howard] or such litigation would have been quickly
and easily disposed of . . . .”
      As to the timing of her initial complaint, Meighan alleged
that she “did not discover, nor could have discovered through use
of reasonable diligence, [Weinstock’s] wrongful conduct against
[her] until September 28, 2018”—the date of the jury’s verdict in
Howard v. Howard. According to Meighan, whether Weinstock’s
actions with respect to her were proper “was contingent on the
outcome of [Howard v. Howard].”




                                 8
         D. The Trial Court Dismisses Meighan’s Action on
            Statute of Limitations Grounds
       Weinstock demurred to Meighan’s initial complaint on,
among others, statute of limitations grounds. They asserted that
Meighan did not need a jury verdict against them to put her on
notice of potential claims; rather, the allegations of the Initial
Howard Complaint were sufficient. The trial court sustained the
demurrer for failure to plead around the one-year statute of
limitations imposed by section 340.6, subdivision (a), but gave
Meighan leave to amend.
       Meighan filed an amended complaint (the FAC) that
elaborated on the allegations justifying her alleged delayed
discovery. For example, she added allegations that Weinstock
owed her additional fiduciary duties beginning in 2015 when she
hired them to prepare her personal estate plan and that she
trusted Weinstock.
       She further added that the Initial Howard Complaint and
the 3A Howard Complaint were materially different in that the
former “was based on a theory of conspiracy between Meighan
and [Weinstock] to intentionally defraud Dr. Howard,” whereas
the latter alleged damages “due to [Weinstock’s] actions,
regardless of whether [Weinstock] conspired with Meighan to
intentionally defraud him or intentionally to keep him unaware
of the full estate plan changes.” She bolstered her allegations
concerning the theory of the Initial Howard Complaint by
reference to discovery responses from Dr. Howard that all his
claims—even his “Legal Malpractice” claim—were premised on
misconduct by Meighan.




                                9
      Meighan further added that Weinstock, in Howard v.
Howard discovery responses, denied the existence of any
conspiracy and contended that they effectively communicated
with, and acted at the direction of, Dr. and Mrs. Howard. She
also added that Weinstock separately told her the same. And she
added that Weinstock produced its entire file in the Howard v.
Howard proceedings, which contained direct communications
between Weinstock and her parents as well as instructions from
Meighan on behalf of her parents that Weinstock promised to
confirm with them.
      Weinstock again demurred on statute of limitations
grounds, and the trial court again sustained the demurrer—this
time without leave to amend. A judgment of dismissal entered
and Meighan timely appealed.
                           DISCUSSION
I.    Demurrer and Standard of Review
      “When any ground for objection to a complaint . . . appears
on the face thereof, or from any matter of which the court is
required to or may take judicial notice, the objection on that
ground may be taken by a demurrer to the pleading.” (§ 430.30,
subd. (a).) The statute of limitations is one such “ground for
objection to a complaint” and may therefore be raised by
demurrer. (Cavey v. Tualla (2021) 69 Cal.App.5th 310, 325
(Cavey).)
      “Generally, an order sustaining a demurrer on statute of
limitations grounds is subject to de novo review on appeal.
[Citation.] The untimeliness of the lawsuit must clearly and
affirmatively appear on the face of the complaint and matters
judicially noticed before an appellate court will affirm an order
sustaining the demurrer. [Citation.] Under this standard,




                               10
allegations in the complaint or judicially noticed materials
showing the claim might be barred are not enough.” (Cavey,
supra, 69 Cal.App.5th at p. 326.)
      In conducting our review, “[w]e give the complaint a
reasonable interpretation and treat the demurrer as admitting
all material facts properly pleaded that are not inconsistent with
other allegations, exhibits, or judicially noticed facts. [Citations.]
We need not accept as true, however, deductions, contentions or
conclusions of law or fact.” (Morris v. JPMorgan Chase Bank,
N.A. (2022) 78 Cal.App.5th 279, 292.) It is the plaintiff’s burden
to demonstrate that the trial court erred. (Id. at p. 293.)
      We separately review for abuse of discretion a trial court’s
denial of leave to amend in connection with the sustaining of a
demurrer. (SLPR, L.L.C. v. San Diego Unified Port Dist. (2020)
49 Cal.App.5th 284, 317.) In this regard, the plaintiff bears the
burden to show that “there is a reasonable possibility that the
defect in the complaint can be cured by amendment.” (Ibid.)
II.   Analysis
      A.     The Trial Court Properly Sustained Weinstock’s
             Demurrer
         The parties agree that Meighan’s claims are subject to the
one-year limitations period contained in section 340.6,
subdivision (a), which provides, in relevant part: “[a]n action
against an attorney for a wrongful act or omission, other than for
actual fraud, arising in the performance of professional services
shall be commenced within one year after the plaintiff discovers,
or through the use of reasonable diligence should have
discovered, the facts constituting the wrongful act or omission
. . . .” Section 340.6 further provides for the tolling of the
limitations period until the plaintiff has, in relevant part,




                                 11
“sustained an actual injury.” (§ 340.6, subd. (a)(1).) As such,
accrual for purposes of section 340.6, subdivision (a), ordinarily
occurs when the aggrieved party (i) knows or should know of facts
constituting the wrongful act or omission; and (ii) suffers
appreciable and actual harm. (Samuels v. Mix (1999) 22 Cal.4th
1, 11.)
       Meighan and Weinstock disagree as to when Meighan’s
claims against Weinstock accrued. Meighan contends they
accrued on September 24, 2018, the date of the 3A Howard
Complaint, by which “Dr. Howard’s action against [Weinstock]
took a sharp right turn” to allege wrongdoing by Weinstock
“wholly distinct from any allegation of wrongdoing by Meighan.”
According to Meighan, it was only at “th[is] moment [that she]
went from alleged participant in the failure of professional
services by [Weinstock] to potentially injured party.” Weinstock
contends the limitations period began to run no later than July
17, 2017, when Meighan demurred to Howard’s first amended
complaint. We, like the trial court did, agree with Weinstock.
       1.    Accrual May Be Decided on Demurrer
       When discovery should have occurred or harm was
sustained are generally questions of fact. (Jordache Enterprises,
Inc. v. Brobeck, Phleger & Harrison (1998) 18 Cal.4th 739, 743
(Jordache).) However, “courts should sustain demurrers based on
section 340.6 in appropriate circumstances.” (Croucier v. Chavos
(2012) 207 Cal.App.4th 1138, 1145 (Croucier).) “[I]f the
undisputed facts do not leave any room for reasonable differences
of opinion, the question of when ‘a plaintiff reasonably should
have discovered facts for purposes of the accrual of a cause of
action or application of the delayed discovery rule . . .’ should be
decided as a matter of law, by evaluating the allegations in light



                                12
of matters that are properly subject to judicial notice.”
(Czajkowski v. Haskell & White, LLP (2012) 208 Cal.App.4th 166,
175.)
      2.    Meighan’s Claims Against Weinstock Accrued
            More Than One Year Before She Sued Them
      Meighan filed her demurrer to the 1A Howard Complaint
on July 17, 2017. The pleadings and documents of which the trial
court properly took judicial notice5 demonstrate that, by this
date, Meighan had information sufficient to cause her to discover
the facts constituting Weinstock’s wrongful acts and omissions
underlying the claims of the FAC. Specifically, by this date,
Meighan had notice of Dr. Howard’s legal malpractice allegations
against Weinstock and that Dr. Howard had sued her and
Weinstock. Moreover, Meighan incurred legal fees defending
Dr. Howard’s claims more than a year before she commenced her
action against Weinstock.




5      Meighan’s opening brief begins with an argument that the
trial court “errantly employed judicial notice to resolve a disputed
veracity and import of pleadings from [Howard v. Howard].”
We are unpersuaded by this contention. Indeed, the trial court
limited its judicial notice to the fact of the documents offered by
the parties (without objection by either side). It specifically did
not consider “the truth of the matters asserted” therein. Even if
the trial court had erred as Meighan asserts, we do not repeat the
error in our independent analysis, rendering the point moot. We
consider the judicially noticed documents only for their existence
and content but not for the truth of such content. (Glaski, supra,
218 Cal.App.4th at p. 1090.)


                                13
      a.       Meighan Knew or Should Have Known of the
               Wrongdoing Alleged in Her FAC from Dr.
               Howard’s Legal Malpractice Allegations
       A person should know of the facts constituting the wrongful
act or omission once she “suspects or should suspect that her
injury was caused by wrongdoing, that someone has done
something wrong to her.” (Jolly v. Eli Lilly & Co. (1988) 44
Cal.3d 1103, 1110 (Jolly).) The limitations period thus begins to
run when a plaintiff “ ‘ “ ‘ “has notice or information of
circumstances to put a reasonable person on inquiry . . . .” ’ ”
[Citation.] A plaintiff need not be aware of the specific “facts”
necessary to establish the claim; that is a process contemplated
by pretrial discovery. Once the plaintiff has a suspicion of
wrongdoing, and therefore an incentive to sue, she must decide
whether to file suit or sit on her rights. So long as a suspicion
exists, it is clear that the plaintiff must go find the facts; she
cannot wait for the facts to find her.’ ” (Bergstein v. Stroock &
Stroock & Lavan LLP (2015) 236 Cal.App.4th 793, 818
(Bergstein), quoting Jolly, supra, 44 Cal.3d at pp. 1110–1111.)
       The wrongful acts or omissions underlying Meighan’s
claims in the FAC are that: (1) Weinstock failed to obtain
requisite conflicts waivers from Dr. and Mrs. Howard while
communicating with Meighan about creating the gift trusts and
modifying the Howard Family Trust for her benefit;
(2) Weinstock failed to communicate with Dr. Howard in a
manner that would protect Meighan in case he later challenged
the gift trusts and family trust modifications; and (3) Weinstock
failed to document Dr. Howard’s intent with respect to the gift
trusts and family trust modifications beyond obtaining his
signature on the relevant trust instruments.




                               14
      There is no room for dispute that a reasonable person in
Meighan’s situation would have made further inquiry concerning
the wrongdoing alleged in the FAC based on the legal malpractice
allegations contained in the Initial Howard Complaint and
1A Howard Complaint. Meighan had notice of such allegations
not later than July 17, 2017—more than a year before she
commenced the underlying action—when she demurred to the
1A Howard Complaint. This is so because, whether or not
Meighan personally reviewed the 1A Howard Complaint, her
counsel, Levinson, had to in order to prepare Meighan’s July 17,
2017, demurrer. Levinson’s knowledge of the allegations in the
1A Howard Complaint is imputed to Meighan for discovery
purposes. (See Miller v. Bechtel Corp. (1983) 33 Cal.3d 868, 875
(Miller).)
      Further, Meighan had the ability to investigate the
allegations by virtue of her status as a party to the litigation,
represented by independent counsel, where the allegations were
made. As an example of the information available to her as a
party, Meighan alleges that, in the course of discovery in Howard
v. Howard, Weinstock produced its “entire file related to Dr.
Howard and Mrs. Howard.” As further discussed below, even if
she made no other investigation, what was absent from that file
makes up the factual core of Meighan’s claims against
Weinstock.6


6     We acknowledge that Meighan may have gained access to
Weinstock’s file later than the date of her demurrer to the 1A
Howard Complaint. However, the precise date does not matter
because the FAC reflects that Weinstock’s file was produced more
than a year before Meighan sued Weinstock on September 9,




                               15
       As to the lack of a conflict waiver, Dr. Howard alleged in
the 1A Howard Complaint that Weinstock failed to obtain his
“informed written consent to represent [Meighan’s] interests
upon learning [Meighan] wanted [Dr. and Mrs. Howard] to
transfer several million dollars’ worth of property out of the
[Howard Family Trust] for [Meighan]’s benefit.” He alleged that
Weinstock represented Meighan and her parents concurrently,
and, as the representation proceeded without Dr. Howard’s
informed written consent, it constituted a violation of Rule 3-310
of the California Rules of Professional Conduct then in effect
(governing, among other things, conflicts of interest). A review of
Weinstock’s file would have revealed the absence of a conflicts
waiver. Finding none would have permitted Meighan to make
her FAC allegations concerning Weinstock’s failure to obtain a
conflicts waiver.
       As to the inadequacy of communication from Weinstock to
Dr. Howard, the 1A Howard Complaint is replete with allegations
that Weinstock failed to communicate the significance of
documents they had him sign. For example, Dr. Howard alleged
that (a) Weinstock failed to keep him “informed of any of the
changes being drafted into his estate plan”; (b) no one “fully
informed [him] of the changes being made to his estate plan, and
[he] was, as a result, not aware of the changes being made”; (c) no



2019: Meighan alleges that the discovery in Howard v. Howard
took place before trial commenced on August 20, 2018. And,
Meighan had a full complement of discovery tools at her disposal
after reviewing the 1A Howard Complaint to probe the existence
or non-existence of conflicts waivers, supplemental
documentation of intent, or any of the other documentation the
absence of which Meighan claims caused her harm.


                                16
one “ever explained to [him] the consequences of making
irrevocable transfers of property to [Meighan]”; (d) “nobody fully
explained” to him the various trust instruments; (e) no one ever
“explained the provisions contained in the estate planning
documents [he] signed”; and (f) Weinstock had him sign other
documents whose “contents, effect and significance were not
explained to him.” Dr. Howard’s allegations, at a minimum, put
Meighan on notice there was a claim of deficient communication
by Weinstock. A review of Weinstock’s file would have revealed
the extent to which Weinstock documented its communication
with Dr. Howard and the quality of the communication so
documented. What she found would have allowed Meighan to
make her FAC allegations concerning the inadequacy of
Weinstock’s communication with Dr. Howard and/or its
documentation of such communication.
      As to the failure to document Dr. Howard’s intent in
executing the trust instruments and other documents, the 1A
Howard Complaint contains allegations that Dr. Howard did not
intend the effect of these things. For example, Dr. Howard
alleged that (a) the only estate plan changes he ever understood
Weinstock was helping him make were “to ensure [John Cedric]
would receive his inheritance . . . over time rather than all at
once”; (b) “it was never a part of [his] expressed desires to make
immediate inter vivos and irrevocable gifts of property worth
several million dollars to [Meighan]”; (c) the revisions Weinstock
made to his estate plan “were a dramatic departure from his
desires”; (d) the trust instruments effected property transfers to
Meighan “without his knowledge or consent”; and (e) he had no
intent to execute the grant deeds that funded Meighan’s gift
trusts.




                                17
       Even though Dr. Howard did not specifically allege the
absence of supplemental documentation (e.g., videos, third-party
witness, etc.) that Meighan complains of in the FAC, his
allegations of contrary intent were sufficient to put Meighan on
inquiry notice as to whether such supplemental documentation
existed. Meighan asserts she “knew” Dr. Howard’s allegations
that she overrode his intent were false when he made them.
A reasonable person in her position of defending against these
allegations would have promptly ascertained—by, for example,
reviewing the Weinstock file to which she had access—whether
any evidence existed to corroborate her understanding of Dr.
Howard’s contemporaneous intent in 2012.
       Meighan’s own theory of her case confirms as much.
Meighan’s allegations are that a reasonably careful estate
planning attorney would have documented Dr. Howard’s intent in
a way that would have prevented Dr. Howard from suing her or,
at the very least, allowed Howard v. Howard to be “quickly and
easily disposed of instead of contested litigation and a lengthy
trial.” But Dr. Howard did sue her. And Meighan was unable to
“quickly and easily dispose[] of” Howard v. Howard. As alleged
in the FAC, “extensive discovery and heavily contested law and
motion” took place through as late as August 20, 2018, and the
ensuing mixed court and jury trail spanned more than a month.
Meighan surely knew before September 9, 2018—when she was
halfway through trial—that Weinstock failed to create the
silver-bullet documentation to avoid trial that Meighan claims it
should have.




                               18
       Even if Meighan disbelieved Dr. Howard’s specific
allegations that Weinstock failed to obtain a conflicts waiver and
failed to adequately communicate to him the import of the trust
instruments, she ignored them at her own peril. They were made
in serial complaints signed by counsel. By each signature,
counsel certified that “[t]he allegations and other factual
contentions ha[d] evidentiary support or, if specifically so
identified, [we]re likely to have evidentiary support after a
reasonable opportunity for further investigation or discovery.”
(§ 128.7, subd. (b)(3).) Dr. Howard’s allegations concerning a lack
of conflicts waiver and inadequacy of communication were made
without qualification concerning the need for further
investigation or discovery. Thus, by no later than July 2017,
Meighan had the certification of a member of the bar that the
basic allegations now underlying her complaint had evidentiary
support. A reasonable person in her situation would have
investigated these allegations. Given the access to information
her situation afforded her, such an investigation would have
uncovered the facts underlying her claims against Weinstock.
       In short, the allegations on the face of the 1A Howard
Complaint leave no room for reasonable difference of opinion:
Meighan had knowledge of facts that, at the very least, were
sufficient to put a reasonable person on inquiry of the conduct she
alleges as wrongful in her FAC. We underscore that we reach
this conclusion without accepting that Dr. Howard’s allegations
were true; only that they were made. Meighan’s arguments to
the contrary are unpersuasive.




                                19
    i.       Accrual Does Not Turn on Resolution of
             Meighan’s “Issues of Disputed Fact”
       Meighan argues that the trial court erred in concluding
that the 1A Howard Complaint put Meighan on notice of her
claims against Weinstock because such conclusion rested on three
“heavily disputed material issues of fact.” According to Meighan,
these issues were (1) whether she controlled Dr. Howard’s estate
at the time of the trust instruments; (2) whether she was the
“sole conduit” between Weinstock and Dr. Howard; and
(3) whether Weinstock was serving her interests, and not
Dr. Howard’s, in preparing the trust instruments. The
fundamental problem with Meighan’s argument is she fails to
demonstrate the relevance of these purported factual disputes.
       As a preliminary matter, we review the trial court’s
conclusion, not its reasoning. (Martis Camp Community Assn. v.
County of Placer (2020) 53 Cal.App.5th 569, 610.) Thus, even if
the trial court had employed the mode of analysis Meighan
ascribes to it,7 it would not matter to the outcome of the appeal.
It is Meighan’s burden on appeal to show that the purportedly
disputed facts preclude determination of the accrual date at the
demurrer stage. Meighan fails to demonstrate how
disagreements about the degree of her control over the estate, the
extent of her involvement in facilitating communications between


7     This is not apparent from either the trial court’s decision or
Meighan’s briefing. All citations in Meighan’s opening brief to
where the purportedly disputed facts were discussed are to
Weinstock’s demurrer papers, with further references to the FAC
or Meighan’s request for judicial notice in support of the FAC to
show the claimed dispute. Meighan does not direct us to a
resolution by the trial court of any of the three identified
“disputed material issues of fact.”


                                20
Weinstock and Dr. Howard, or her understanding of legal ethics
meant accrual could not be determined on the pleadings and
documents subject to judicial notice before the trial court.
       As the trial court found, and as we affirm, supra, Meighan’s
knowledge of the allegations of the 1A Howard Complaint in the
context of Dr. Howard’s lawsuit against her and Weinstock is
sufficient to charge her with knowledge of the facts underlying
her later claims against Weinstock. She had knowledge of
Dr. Howard’s allegations in 2017 without regard to whether she
controlled Dr. Howard’s estate in 2011 and 2012 when Weinstock
was planning and preparing the trust instruments; without
regard to her status as an exclusive or non-exclusive conduit
during that period; and without regard to whether she
understood in 2017 that the conflict waiver she alleges in the
FAC was obligatory was, in fact, obligatory.
       Meighan argues that her status as a layperson meant she
lacked “actual knowledge” in 2017 that would allow her “to
identify whether [Weinstock] had committed negligence in the
frequency, quality, or scope of communications with Dr. Howard,
absent further investigation.” But accrual under section 340.6
does not require her actual knowledge, nor does it disregard what
she might have learned from “further investigation.”8 To the

8     Meighan elsewhere states that she was “not properly
charged with knowledge of [her] causes of action for malpractice
and breach of fiduciary duty until [she] had an opportunity to
investigate, to obtain a more complete view of [Weinstock’s]
actual services, and to learn that Dr. Howard was the victim of
[Weinstock’s] negligence.” This again misstates the law. The
one-year limitation period affords the prospective plaintiff the
opportunity to investigate the facts and determine whether to




                                21
contrary, a plaintiff is charged with knowledge of facts she does
not know but would know if she had performed the investigation
a reasonable person would have under the circumstances.
(Bergstein, supra, 236 Cal.App.4th at p. 818.) Further, it was not
necessary that Meighan understood the specific legal theory that
the discoverable facts would support. (Croucier, supra, 207
Cal.App.4th at p. 1146.) The discoverable facts alone are
sufficient to trigger accrual.
       For this reason, too, Meighan did not need to understand
what gave rise to the need for a conflict waiver to be put on
inquiry notice that Weinstock failed to obtain one when it should
have. Dr. Howard’s complaints alleged there was none and that
one was needed. Meighan argues that Dr. Howard’s allegations
were not sufficient to put her on notice because he alleged that a
conflicts waiver was necessary only because Meighan was using
Weinstock “to accomplish a fraud upon Dr. Howard” and she
knew she was not attempting to defraud him. Whether or not
this is a reasonable interpretation of Dr. Howard’s allegations
concerning conflict waivers, Meighan again is putting theory over
facts. Meighan was aware that she was heavily involved in
Weinstock’s work for Dr. and Mrs. Howard—in her words,
“a conduit for information to and from her parents and . . .
Weinstock.” She was also aware that the work greatly benefitted
her. For example, she knew that, by Weinstock’s work, she
received the Hawaiian vacation home, the Hawaiian ranch land,
and a property in Pasadena, and she also became the sole


sue. (See Miller, supra, 33 Cal.3d at p. 875 [duty to investigate
triggered by “facts which would make a reasonably prudent
person suspicious”].) It does not await her investigation once she
is on inquiry notice.


                                22
beneficiary of the Howard Family Trust. Finally, Meighan was
aware that Weinstock’s failure to obtain a conflicts waiver
contributed to the harm she complains of in the FAC: Dr. Howard
suing to attack the validity of Weinstock’s work that she
facilitated and resulted in tremendous benefits to her. These
facts were sufficient to put her on inquiry notice as to the
necessity of a conflicts waiver under the circumstances, even if
the circumstances proved not to be what Dr. Howard was alleging
at the time.
       Simply put, resolution of Meighan’s “disputed facts” is
unnecessary to conclude that, with notice of Dr. Howard’s
allegations in the 1A Howard Complaint, Meighan, through use
of reasonable diligence, should have discovered the facts
constituting the wrongful acts or omissions underlying the FAC.
By no later than July 2017, Meighan had notice of allegations of
wrongdoing by Weinstock in the 1A Howard Complaint that
Meighan later adopted as her own. Under the circumstances,
that was enough to commence the limitations period for her to
commence an action based on those allegations herself.
    ii.      Dr. Howard’s Factual Allegations, Not His Legal
             Theories, Are What Put Meighan on Inquiry
             Notice.
       Meighan also argues that the malpractice allegations in the
1A Howard Complaint were insufficient to put her on notice of
the facts underlying her claims because they were intertwined
with Dr. Howard’s fraud allegations that she knew to be, and
were later proven to be, false. She reasons that it was not until
the September 24, 2018, 3A Howard Complaint, wherein Dr.
Howard dropped his fraud allegations and added his constructive
fraud claim against Weinstock, that she was properly charged
with notice of Weinstock’s wrongful acts. We cannot agree.



                               23
       The factual allegations of inadequate communication and
documentation and lack of waiver were there for her to see from
the Initial Howard Complaint on through the 3A Howard
Complaint. They were not dependent on the fraud allegations or
fraud theories.9 Indeed, Meighan’s acknowledgement that the
3A Howard Complaint’s constructive fraud allegations were
sufficient to put her on notice is a concession that the legal
malpractice allegations in the 1A Howard Complaint were, too.
The operative allegations underlying the new constructive fraud
count were that Weinstock had a fiduciary duty to Dr. Howard;
that Weinstock failed to explain or disclose to Dr. Howard the
purpose and effect of the estate planning documents; that those
documents did not align with Dr. Howard’s intentions; and that
Dr. Howard suffered harm in the form of lost assets and legal
fees as a result. None of these alleged facts were novel.
       Weinstock’s fiduciary duty flowed directly from a fact
known to Meighan from 2011: that Weinstock acted as
Dr. Howard’s attorneys. (GAB Business Services, Inc. v. Lindsey
& Newsom Claim Services, Inc. (2000) 83 Cal.App.4th 409, 416,
disapproved on other grounds in Reeves v. Hanlon (2004) 33
Cal.4th 1140, 1154 [fiduciary duty to clients imposed on


9      Meighan refers to an interrogatory response from
Dr. Howard which she characterizes as stating “that even
[Dr. Howard’s malpractice claim against [Weinstock] was based
on Meighan’s alleged conspiracy with [Weinstock].” This does not
diminish Dr. Howard’s specific allegations of independent
failures by Weinstock. That they may have been offered as the
basis for one theory of wrong does not mean that the same facts,
or the facts that would have been uncovered if Meighan had
made a reasonable investigation, would not also support a
different theory.


                              24
attorneys by law].) The 1A Howard Complaint included
allegations that Weinstock “never explained the provisions
contained in the estate planning documents” to Dr. Howard.
And the purpose of the 1A Howard Complaint was to recover the
assets transferred pursuant to those estate planning documents
because Dr. Howard alleged he never intended the transfers.
        Relatedly, Meighan’s 2017 notice of the facts alleged in the
1A Howard Complaint that form the basis of her claims against
Weinstock distinguish her situation from those of the plaintiffs in
Fox v. Ethicon Endo-Surgery, Inc. (2005) 35 Cal.4th 797 (Fox) and
E-Fab, Inc. v. Accountants, Inc. Services (2007) 153 Cal.App.4th
1308 (E-Fab). In Fox, the plaintiff sued her doctor for
malpractice relating to a failed surgery and then, through
discovery, learned that a medical device her doctor used during
the surgery might have been defective and contributed to her
injury. (Fox, supra, 35 Cal.4th at p. 804.) When she sued the
device manufacturer, it demurred on grounds that her cause of
action against it accrued at the same time as her cause of action
against the doctor. The Supreme Court held that her suspicion of
the doctor’s malpractice did not necessarily charge her with
suspicion of the manufacturer’s device defect: “a diligent
plaintiff’s investigation may only disclose an action for one type of
tort . . . and facts supporting an entirely different type of tort
action . . . may, through no fault of the plaintiff, only come to
light at a later date.” (Id. at p. 814.) It was only through
discovery that the plaintiff was reasonably able to learn about
issues with the medical device.




                                 25
       E-Fab presents a similar fact pattern. In that case, the
plaintiff discovered that an employee, referred to it by a staffing
agency, had embezzled money from the plaintiff. (E-Fab, supra,
153 Cal.App.4th at p. 1313.) This prompted a criminal
investigation during which the police informed the plaintiff that
the employee had a criminal record prior to being referred by the
staffing agency. Only then did the plaintiff realize that the
staffing agency had failed to discover or disclose the criminal
record. (Id. at p. 1314.) When the plaintiff sued the embezzler
and the staffing agency, the staffing agency demurred, arguing
the plaintiff’s causes of action accrued in the year it provided
staffing services (when the embezzlement also began). The Court
of Appeal disagreed, concluding that the accrual was not earlier
than when the police notified the plaintiff of the embezzler’s
criminal record. It was only through the police investigation that
the plaintiff was reasonably able to learn that the staffing
agency’s representations about its screening efforts were false.
(Id. at p. 1323.)
       Here, the allegations sufficient to put Meighan on notice of
the facts underlying Weinstock’s alleged wrongful acts were not
hidden from Meighan until some later event. Starting with the
Initial Howard Complaint and in each one thereafter, they were
there for her to see. That in the earlier complaints they were
mixed with allegations of other wrongful acts used to support
other theories of recovery—that they were not, in Meighan’s
words, in a “spotlight”—did not render them invisible. Meighan
needed only to give any of the complaints a reasonably careful
read to be aware of the allegations that Weinstock had committed
the wrongful acts or omissions Meighan alleges in the FAC. Fox
and E-Fab are inapposite.




                                26
   iii.       Meighan’s Engagement of Weinstock to Prepare
              Her Personal Estate Plan in 2015 Does Not
              Affect Her Duty to Investigate Dr. Howard’s
              Allegations
       Meighan argues that, because she “was in [a] fiduciary
relationship with [Weinstock]” at the time she is charged with
having gained knowledge of their wrongdoing, accrual was
delayed until she actually discovered Weinstock’s wrongdoing.
She further argues that, because of their fiduciary relationship,
she was entitled to rely on “assurances” Weinstock gave her
about their dealing with Dr. Howard.
       In support of her arguments that her relationship with
Weinstein reduced her burden of discovery, Meighan cites
authority that “[a] client damaged in the context of an attorney-
client relationship is under no duty to investigate [the] attorneys’
actions unless [the client] has actual notice of facts sufficient to
arouse the suspicions of a reasonable person” (italics added); and
that once attorneys “undertake to represent [a client], [the client
is] entitled to rely on their recommendations as licensed
professionals and to assume they were acting solely in [the
client’s] best interest.” (Johnson v. Haberman & Kassoy (1988)
201 Cal.App.3d 1468, 1476 (Johnson).) However, Meighan cites
no authority imposing a reduced burden of discovery based on a
fiduciary relationship under the circumstances presented here.
       Weinstock’s wrongdoing allegedly occurred when they were
estate planning attorneys for Meighan’s parents. Approximately
three years after that representation concluded, Meighan hired
Weinstock as her own estate planning attorneys. But when
Dr. Howard sued Meighan and Weinstock approximately two
years later, Meighan hired Levinson as her own independent
counsel. It was while Meighan was represented by Levinson in



                                27
Howard v. Howard that Meighan was charged with knowledge of
Dr. Howard’s allegations sufficient to put her on inquiry notice.
Meighan cites no case in which a plaintiff’s discovery burden was
reduced as to facts discoverable while represented by separate
counsel in connection with the matter in which the wrongdoing
was alleged to have occurred.
       In Johnson, supra, 201 Cal.App.3d 1468, the plaintiff
alleged his lawyers committed malpractice while representing
him in connection with a limited partnership interest. He alleged
that his lawyers gave him bad advice to sell his interest at a loss.
Approximately six years later, a second lawyer advised him of the
flaw in his former lawyers’ advice and that his former lawyers
had secretly undertaken an adverse representation around the
time that they gave the flawed advice. (Id. at p. 1472.) When the
plaintiff sued his former lawyers, they obtained summary
judgment on statute of limitations grounds. The appellate court
reversed and found that the plaintiff did not discover his claims
until the second lawyer alerted him to the first lawyers’
wrongdoing. (Id. at p. 1478.)
       In its analysis, the Johnson court noted that “[a] client
damaged in the context of an attorney-client relationship is under
no duty to investigate his attorneys’ actions unless he has actual
notice of facts sufficient to arouse the suspicions of a reasonable
person.” (Johnson, supra, 201 Cal.App.3d at p. 1476.) Once a
client has engaged counsel in a matter, it continued, the client is
“entitled to rely on their recommendations as licensed
professionals and to assume they were acting solely in his best
interest.” (Ibid.) A rule failing to respect such an entitlement,
the court reasoned, “would in effect require a client to consult a
second lawyer in every case for another opinion.” (Ibid.) In




                                28
recognition of “the inability of the layman to detect
misapplication,” the Johnson court applied relaxed discovery
rules in that case. (Id. at p. 1477.)
       While Meighan may have been a client of Weinstock’s when
Dr. Howard sued them, her claimed harm did not arise “in the
context of” that relationship. Rather, it arose from work that
Weinstock had done for Meighan’s parents. And Meighan did not
hire Weinstock, her co-defendant, to represent her when Dr.
Howard sued them. Instead, she hired Levinson. Thus, she was
relying on Levinson, and not Weinstock, for legal advice in
connection with Howard v. Howard. Moreover, because she was
represented by Levinson, subjecting Meighan to the duty to
investigate Dr. Howard’s allegations made in Howard v. Howard
would not burden her with consulting a new lawyer regarding
Weinstock’s actions—she already had one. To treat her as an
“unsophisticated lay[person]” as the Johnson court treated the
plaintiff in that case before he obtained independent counsel
would be to disregard these material differences.
       Electronic Equipment Express, Inc. v Donald H. Seiler &
Co. (1981) 122 Cal.App.3d 834 (Electronic Equipment) was an
appeal following a verdict for the plaintiff business in an
accounting malpractice case. The defendant accounting firm
challenged the sufficiency of the evidence supporting the
conclusion that the plaintiff’s claims were not time barred.
In discussing the evidence supporting delayed discovery, the
court noted the plaintiff’s president’s lack of “knowledge of
financing and accounting” as justifying his reliance on the
accounting firm. That justifiable reliance continued until the
business hired a new accountant to replace the defendant
accounting firm. (Id. at pp. 842, 849.) The court found




                              29
substantial evidence supported the conclusion that only the new
accountant’s professional assessment of the old accounting firm’s
work, and not the president’s knowledge of accounting
discrepancies, were enough to trigger accrual. (Id. at p. 849.)
The court separately noted that the date of discovery was “moot”
due to damages not occurring until later. (Id. at p. 851, fn. 4
[“since the jury found that no actual damages had occurred until
after September 19, 1973, the date respondents discovered the
negligence is moot”].) Given the procedural posture and
alternative basis for the result, we do not view the facts in
Electronic Equipment as compelling reversal in this case.
Even setting these issues aside, the deference the Electronic
Equipment president received as a layperson unversed in
accounting did not extend into the period that the plaintiff had a
new accountant assisting it in the matter in which the prior
accountant’s wrongdoing occurred.
       In Sherman v. Lloyd (1986) 181 Cal.App.3d 693, the
plaintiff was a limited partner in a partnership. The general
partner had specifically told the plaintiff that the partnership
was properly structured. Later, the plaintiff obtained
independent counsel who advised that the partnership was not
properly structured. The appellate court held that “[s]ince [the
plaintiff] was in a fiduciary relationship with [the general
partner], he was entitled to rely on [the general partner’s]
statements concerning the propriety of the investment structure.
As such, [the plaintiff]’s cause of action did not accrue until he
learned from counsel that the investment structure may have
been improperly created.” (Id. at p. 700.) Here again, the delay
in discovery did not extend into the time that the plaintiff had




                                30
independent counsel to advise him in the matter in which the
wrongdoing was alleged to have occurred.
       Gutierrez v. Mofid (1985) 39 Cal.3d 892, underscores the
effect on discovery of a plaintiff’s consultation with an
independent fiduciary. In that case, the plaintiff suspected her
doctors of malpractice and consulted an attorney about it.
The attorney told her she had no provable claim. (Id. at p. 896.)
She later consulted a second attorney, who advised that she did
have a claim, and sued the doctors. (Ibid.) The trial court
entered summary judgment for the doctors on statute of
limitations grounds. The Supreme Court affirmed. It held that
the first lawyer’s advice that the plaintiff had no claim did not
serve to extend her discovery period, finding no good reason to
“extend[] a defendant’s exposure when, despite plaintiff’s
discovery of the facts constituting his claim, and without
defendant’s fault, plaintiff is dissuaded from suit by the conduct
of a third person.” (Id. at p. 899.) It explained, “insofar as
‘constructive notice’ and ‘diligent investigation’ affect the
computation of the limitations period, the plaintiff is generally
charged with the lapses of attorneys acting in his behalf.” (Id. at
p. 900.) Put another way, Meighan’s authorities suggest that a
layperson advised by counsel who is independent of the
wrongdoer is not treated as a layperson for the purposes of
calculating accrual.
       In urging that her discovery burden was reduced because
she engaged Weinstock in 2015 in an unrelated matter, Meighan
simply ignores that she was represented by Levinson in 2017 in
Howard v. Howard. That Levinson was representing Meighan at
the time was dispositive in the trial court’s analysis. The cases
Meighan cites in her briefing reflect that independent




                                31
representation is material. Even though our review is
independent, it is Meighan’s burden to show error in the trial
court’s decision. (See Claudio v. Regents of the University of
California (2005) 134 Cal.App.4th 224, 252.) She cannot meet
this burden by ignoring facts her own cases show to be
significant.
       Even if the reduced discovery burden applied here based on
the alleged fiduciary relationship between Meighan and
Weinstock, we would not find it useful to Meighan. As to the
relaxed actual notice requirement, Meighan does not contend she
lacked actual knowledge of the allegations that we have
concluded were sufficient to put her on inquiry notice. Indeed,
she concedes actual notice in her reply brief, acknowledging
“actual notice of the[] allegations [of the 1A Howard Complaint]
in 2017.”
       As to her claimed right to rely on Weinstock’s purported
“assurances” they committed “no wrongdoing,” the actual alleged
assurances are irrelevant to her later claims. The specific
“assurance” Weinstock provided Meighan is alleged in the FAC as
follows: “During [Howard v. Howard], Solarz . . . directly
communicated with Meighan and denied any conspiracy between
them” and Meighan’s parents “understood their estate plans” and
“consented to their estate plans as prepared by . . . Weinstock.”
These “assurances” did not address Dr. Howard’s allegations that
now form the basis of Meighan’s claims. Nowhere does Meighan
allege that Weinstock assured her that they obtained all
necessary conflict waivers. Denying “any conspiracy” is not a
denial of all allegations of “wrongdoing” where some of the
alleged acts or omissions amounted to wrongdoing in the absence
of any conspiracy. And contending that Dr. and Mrs. Howard




                               32
“understood” and “consented to” their estate plans is not an
assurance that Weinstock “communicate[d] with [Dr. and Mrs.
Howard] in a manner which would protect [Meighan] in case of
an attack on the Trusts at a later time.”10
      Indeed, Meighan’s FAC includes allegations that
Dr. Howard did consent to and understand his estate plan.
For example, Meighan alleges that (a) Dr. Howard “wished to
have Meighan act as trustee” and “intended Meighan as the sole
beneficiary” of the gift trust he funded; (b) making Meighan the
sole beneficiary of the Howard Family Trust and disinheriting
John Cedric was “in accordance with Dr. Howard’s . . . wishes”
and was his “express desire”; (c) Weinstock summarized for Dr.
Howard the instruments contemplated to effect these objectives
in October and November of 2012; and (d) Dr. Howard executed
these instruments on December 18, 2012. Thus, Meighan’s own
pleadings reflect that assurances of consent and understanding
are not incompatible with failure to communicate with Dr.
Howard or document his intentions in a manner that would
protect the transactions benefitting Meighan from later attack.
      b.     Meighan Suffered Actual Injury More Than a
             Year Before She Sued Weinstock
      The primary harm Meighan alleges in her FAC is an
estimated $1.5 million in “attorneys’ fees and costs” that she


10     Meighan also points to Weinstock discovery responses
wherein they deny failing to communicate with Dr. Howard.
But this is not incompatible with Meighan’s claims in her FAC
that Weinstock failed to adequately communicate with Dr.
Howard, e.g., “in a manner which would protect [Meighan] in
case of an attack on the Trusts at a later time.” Indeed, the FAC
reflects that Weinstock did communicate with Dr. Howard, and
even includes copies of illustrative correspondence as exhibits.


                               33
incurred defending herself in Howard v. Howard. Meighan
argues that when she first suffered this harm is not susceptible
to determination on demurrer because the timing of “actual
injury” for accrual purposes requires “a case-by-case analysis,
without many bright-line rules.”
       “The determination of actual injury requires only a factual
analysis of the claimed error and its consequences. The inquiry
necessarily is more qualitative than quantitative because the fact
of damage, rather than the amount, is the critical factor.
[Citation.] [¶] Of course, nominal damages will not end the
tolling of section 340.6’s limitations period. . . . Instead, the
inquiry concerns whether ‘events have developed to a point where
plaintiff is entitled to a legal remedy, not merely a symbolic
judgment such as an award of nominal damages.’ [Citation.]
However, once the plaintiff suffers actual harm, neither difficulty
in proving damages nor uncertainty as to their amount tolls the
limitations period.” (Jordache, supra, 18 Cal.4th at p. 752.)
       The parties’ arguments concerning actual injury refer to
judicially noticed documents. Meighan acknowledges her own
declaration testimony that “Dr. Howard had notified [her] of the
alleged wrongdoing of [Weinstock] as early as January 2017,
causing her to retain counsel.” But she claims that the reference
to “wrongdoing” is ambiguous and could have referred either to
alleged actual fraud or to simple negligence, resulting in a
disputed issue of material fact. Weinstock ignores this argument,
and further notes Meighan’s acknowledgment below that “at all
times prior to September, 2018, [she] incurred legal fees to defend
against claims of intentional torts committed in an alleged
conspiracy.”




                                34
       We do not view the type of wrongdoing Dr. Howard told
Meighan he thought Weinstock had committed as material to the
determination of when Meighan was harmed. Meighan claims in
the FAC that deficiencies in Weinstock’s work rendered the asset
transfers and estate plan changes benefitting her susceptible to
attack. To put it broadly, Meighan alleges that Dr. Howard
would have had no colorable claims if Weinstock had properly
discharged their duties: but for Weinstock’s failures, “Dr. Howard
would not have commenced litigation against Meighan . . . or
such litigation would have been quickly and easily disposed of
instead of contested litigation and a lengthy trial.” Thus, the
$1.5 million damages she claims is not limited to any particular
theory underpinning Dr. Howard’s eventual attack. In
particular, it is not limited to fees and costs Meighan incurred
defending Dr. Howard’s claims against Weinstock for their
professional negligence. Meighan generally claims for the fees
and costs she incurred “in defending herself,” individually and as
trustee, in Howard v. Howard. (Italics added.) Put simply,
Meighan’s claimed damages are because Dr. Howard sued her
and Weinstock’s work did not allow Meighan to quickly and
easily dispose of his claims. Dr. Howard’s changing legal theories
are irrelevant.
       Further, the face of the FAC reflects that a material portion
of Meighan’s claimed damages was incurred more than year
before Meighan sued Weinstock on September 9, 2019.
Dr. Howard sued Meighan on April 10, 2017. Meighan alleges
that “extensive discovery and heavily contested law and motion”
practice occurred prior to trial, which commenced August 20,
2018, and culminated in a jury verdict on September 28, 2018.
It would be unreasonable to read Meighan’s complaint as




                                35
permitting that all or substantially all of Meighan’s $1.5 million
in claimed legal fees were incurred after September 9, 2018,
such that only some nominal amount was incurred in the
preceding 17 months the lawsuit was pending. Those same
17 months encompassed “extensive discovery,” “heavily contested
law and motion,” and the first 20 calendar days of trial.
       For these reasons, we conclude that the actual injury
Meighan alleges occurred more than a year before she sued
Weinstock. Because she also should have discovered her injury
more than a year before she sued Weinstock, her claims are time
barred and the trial court properly sustained Weinstock’s
demurrer.
       B. Leave to Amend
       Meighan cites Fox, supra, 35 Cal.4th at page 810, for the
proposition that it is abuse of a trial court’s discretion to deny
leave to amend when there is a reasonable probability that a
complaint’s defect can be cured. Weinstock responds that the
trial court did not err in denying her “pro forma and five-line
request for leave to amend” contained in her opposition to
Weinstock’s second demurrer.11 Be that as it may, a plaintiff
may show entitlement to leave to amend for the first time on
appeal. (Rakestraw v. California Physicians’ Service (2000) 81
Cal.App.4th 39, 43 (Rakestraw).)



11     Meighan’s request to the trial court was as follows:
“Plaintiffs should be given leave to amend to add evidentiary
facts as well, including Weinstock’s own admissions made in the
[Howard v. Howard] and its own identification of facts,
witnesses, and documents denying any legal malpractice as
alleged by Dr. Howard.”


                                 36
       To show such entitlement, a “plaintiff ‘must show in what
manner he can amend his complaint and how that amendment
will change the legal effect of his pleading.’ [Citation.] The
assertion of an abstract right to amend does not satisfy this
burden. . . . [Proposed] [a]llegations must be factual and specific,
not vague or conclusionary. [Citation.] [¶] The burden of
showing that a reasonable possibility exists that amendment can
cure the defects remains with the plaintiff; neither the trial court
nor this court will rewrite a complaint. Where the appellant
offers no allegations to support the possibility of amendment and
no legal authority showing the viability of [his] causes of action,
there is no basis for finding the trial court abused its discretion
when it sustained the demurrer without leave to amend.
[Citations].” (Rakestraw, supra, 81 Cal.App.4th at pp. 43–44.)
       Meighan fails to satisfy her burden. She first asserts that
she “can plead additional facts evidencing [her] lack of complete
authority and control over Dr. Howard’s estate at the time he
retained [Weinstock] to perform the estate plan update.”
She then offers the conclusion that her lack of actual control over
Dr. Howard’s estate or his relationship with Weinstock renders
her “not reasonably charged, as of 2017, with knowledge of the
omissions that occurred” in the course of Weinstock’s work. She
offers no authority for this conclusion and we are aware of none.
As discussed above, Meighan was properly charged with
knowledge of the wrongdoing she alleges against Weinstock
because the core facts underlying that wrongdoing were alleged
in Dr. Howard’s complaints against her and Weinstock, including
in the July 2017 1A Howard Complaint. The degree of Meighan’s
control over the Howard estate in 2011 and 2012 does not affect
her duty to investigate those allegations.




                                37
       Meighan next asserts that she can plead more examples,
from Weinstock’s file produced in Howard v. Howard, of
Weinstock’s “direct dealings and communications with
Dr. Howard concerning the 2011 and 2012 Trust Instruments.”
These, Meighan argues, would establish that she did not
“command or control all communications between Dr. Howard
and [Weinstock],” showing that “she did not read the complaint in
[Howard v. Howard] from a place of inherent and actual
knowledge of all communications between [Weinstock] and the
omissions therein.” First, Meighan fails to identify what her new
allegations would be. And second, she again fails to establish
what legal significance they would have. She did not need to
know the full nature and extent of the communications between
Dr. Howard and Weinstock to have her suspicions aroused by
Dr. Howard’s allegations that the communications were
inadequate.
       Finally, Meighan asserts that she “could allege, in more
detail, the timing of [Weinstock’s] production of their file,” as
well as other “sworn testimony provided by [Respondents]” (of
undisclosed content), that “will confirm [her] reasonable diligence
in investigating the fraud claims and the proper accrual of [her]
present claims no earlier than September 2018.” Again, Meighan
fails to identify what her allegations would be. And she again
fails to explain the legal basis for her conclusion that the
undisclosed allegations would assist her.
       For these reasons, Meighan has failed to show entitlement
to leave to amend.




                                38
                        DISPOSITION
      The judgment is affirmed. Weinstock shall recover their
costs on appeal.



                                                               *
                                           HARUTUNIAN, J.
We concur:



                  GRIMES, Acting P. J.




                  WILEY, J.




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 39